        Case 3:20-cv-00172-BAJ-RLB       Document 63     10/20/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 BARRY J. NEAL CIVIL ACTION

 VERSUS

 AMERON INTERNATIONAL NO. 20-00172-BAJ-RLB
 CORPORATION, ET AL.

                              RULING AND ORDER

      Before the Court is the United States Magistrate Judges Report and

Recommendation (Doc. 61) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Plaintiffs Motion to Remand (Doc. 13). This Report and

Recommendation is unopposed. The Magistrate Judge recommends that Plaintiffs

Motion to Remand be denied.

      Defendants removed this action on March 23, 2020, asserting that the Court

has subject matter jurisdiction based on the federal officer removal statute,

28 U.S.C. § 1442(a). Defendants cited the Fifth Circuit's decision in Latiolas v.

Huntington Ingalls, Inc., 951 F.3d 286 (5th Cir. Feb. 24, 2020) in support of removal.

Defendants argued that the decision constituted an order or other paper" under


28 U.S.C. § 1446(b)(3), thus permitting the otherwise untimely removal. While

Defendants claims would not have been removeable under previous Fifth Circuit

jurisprudence, Latiolas overruled various decisions to establish that asbestos-related


negligence claims were removeable under the federal officer removal statute.
        Case 3:20-cv-00172-BAJ-RLB        Document 63     10/20/20 Page 2 of 3




      Plaintiff argued in his motion for remand that removal was untimely.

Generally, a decision in an unrelated case may not constitute an "order or other


paper under 28 U.S.C. § 1446(b)(3). However, the Magistrate Judge noted that

Defendants claims fall under an exception carved out by Green v. R.J. Reynolds


Tobacco Co., 274 F.3d 263 (5th Cir. 2001). The Court in Green held that a decision in

an unrelated case may constitute an "order" upon which removal can be based where


the same party was a defendant in both cases, the cases involve similar factual


circumstances, and the decision resolved a legal issue that has the effect of making

the case removeable. As Avondale was a defendant in both cases, the facts are


incredibly similar, and the Latiolas decision resolved a legal issue that made the case

removeable, this exception applies. Plaintiff does not object to the Magistrate Judge's

analysis.


      Having independently considered Plaintiffs Complaint and related filings, the

Court APPROVES the Magistrate Judge's Report And Recommendation (Doc.

61), and ADOPTS it as the Court's opinion herein.
 Case 3:20-cv-00172-BAJ-RLB    Document 63    10/20/20 Page 3 of 3




Accordingly,

IT IS ORDERED that Plaintiffs Motion to Remand (Doc. 13) is DENIED.



                                                     ^
                     Baton Rouge, Louisiana, this _(_L day of October, 2020




                                          A'
                              JUDGE BRIAN ASJA^KSON
                              UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
